Citation Nr: 1747972	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son and her representative




ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran had active service from May 1966 to April 1976 and from November 1984 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified at an August 2011 travel Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded the matter for further development, to include verification of the appellant's current mailing address; verification of the Veteran's alleged period of service in Vietnam on a salvage mission; verification of the circumstances under which the Veteran received the award of the Vietnam Gallantry Cross with Palm; and issuance of a Supplemental Statement of the Case (SSOC), after the foregoing development was completed.  However, after the AOJ attempted, to no avail, to verify the appellant's proper mailing address, it returned the matter to the Board for "failure to prosecute."   See June 2017 letter.  It did not complete the remaining development outlined above.  The Board notes that the directives following verification of the appellant's mailing were not contingent upon successful address verification.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's alleged period of service in Vietnam on a salvage mission or training mission 56th FMS unit records submitted by the appellant note that personnel from the unit supported two training locations in Vietnam and trained the Vietnamese maintenance personnel in the necessary maintenance requirements for the A 1 and AC 119 aircraft.  Efforts should be made to determine if the Veteran participated in this training.  All action taken and responses received must be documented in the claims file.  The Veteran's personnel records show service in Thailand from 11/68 10/69.  The full scope of the search should be documented in the record.

2.  Contact the service department (Air Force) for exhaustive development to ascertain the circumstances of the Veteran's award of the Vietnam Gallantry Cross with Palm i e., whether it was awarded because he individually participated in combat in Vietnam, stepped foot in Vietnam or because he was in a unit that served in Vietnam or over Vietnam (in or over must be specified).  If there is a narrative describing the reason for the issuance of the award a copy of the narrative must be secured for the record.  If explanation is unavailable, the reason must be noted in the record (i e, no one in the service department knows why the Gallantry Cross was awarded.)

3.  Thereafter, the AOJ should review the record, arrange for any further development suggested and readjudicate the claim.  If it remains denied issue an appropriate supplemental statement of the case (SSOC) and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




